Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 20, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156480(33)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  DANNY EPFS and JOYCE EPFS,                                                                              Kurtis T. Wilder,
           Plaintiffs-Appellants,                                                                                     Justices
                                                                    SC: 156480
  v                                                                 COA: 337761
                                                                    Wayne CC: 09-018323-NO
  4 QUARTERS RESTORATION, L.L.C.,
  DENAGLEN CORF., d/b/a MBM CHECK
  CASHING, EMERGENCY INSURANCE
  SERVICES, and TROY WILLIS
             Defendants-Appellees,
  and
  AM ADJUSTING & APPRAISALS, L.L.C.,
  MICHAEL N. ANDERSON, JR., HOME
  OWNERS INSURANCE COMPANY, PAULA
  MATHEWS, MAXIMUM RESTORATION,
  L.L.C., AUTO OWNERS INSURANCE
  COMPANY, CHARLES WILLIS, and
  COMERICA BANK,
             Defendants.
  _______________________________________/

         On order of the Chief Justice, the motion of defendants-appellees to extend the
  time for filing their answer to the application for leave to appeal is GRANTED. The
  answer will be accepted for filing if submitted on or before October 27, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 20, 2017
                                                                               Clerk